      Case 1:20-cv-09129-MKV-SDA Document 49 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        ϰͬϭϯͬϮϬϮϭ
 Yutong Jin,

                               Plaintiff,
                                                           1:20-cv-09129 (MKV) (SDA)
                   -against-
                                                           ORDER
 Solomon Choi,

                               Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The above-referenced action has been referred to Magistrate Judge Stewart D. Aaron for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). (ECF No. 30.) All non-dispositive pretrial

motions and applications, including those related to scheduling and discovery, must be made to

Judge Aaron and in compliance with this Court’s Individual Practices, available on the Court’s

website at http://nysd.uscourts.gov/judge/Aaron.

       The parties are directed to appear for a telephone conference on Friday, April 23, 2021 at

11:00 a.m. to discuss the status of this action. At the scheduled time, the parties shall each

separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               April 13, 2021

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
